Citation Nr: 0731279	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine (spine disability).

3.  Entitlement to service connection for status post right 
kidney anomaly (kidney disability).


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1978 to 
June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Service and post-service medical records do not show that 
the veteran has been diagnosed as having any condition 
manifested by left shoulder pain.

2.  Service medical records do not reflect that the veteran 
complained of, received treatment for, or was diagnosed with 
a spine disability during his military service, and no 
competent evidence links current disability to service.

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a kidney disability.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a left shoulder 
condition.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection is not warranted for a spine 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection is not warranted for a kidney 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In two letters, dated in April 2003 and June 2005, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claims, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not sent notice of the 
requirements outlined in Dingess.  However, as service 
connection is not warranted in this case, the Board finds 
that any failure to provide the veteran with this additional 
notice has not resulted in any prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion if necessary to decide the 
claim.  An examination was not provided in these matters, 
since there is no suggestion, except by unsubstantiated 
allegation, that the veteran's left shoulder condition, spine 
disability, or alleged kidney disability, may be associated 
with an established event, injury or disease during service.  
See Wells v. Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds that referral of the case for the purpose of obtaining 
medical opinions is not warranted.  As such, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Left shoulder condition

Service medical records do not reflect any complaint, 
treatment, or diagnosis of a left shoulder condition.  
Further, a January 1986 examination, conducted during the 
veteran's National Guard service, reflects that the veteran 
denied any history of broken bones, arthritis, rheumatism, 
bursitis, bone deformity, joint deformity, or painful/trick 
shoulder.  The clinical evaluation of the upper extremities 
was normal.

Private medical records, dated from July 2001 to July 2003, 
are absent of any complaint, treatment, or diagnosis of a 
left shoulder condition.

VA medical records, dated in April 2003, show that the 
veteran sought treatment for left shoulder pain.  At that 
time, he reported that he had torn his rotator cuff 
approximately 10 years prior (which would have been nine 
years following his service discharge).  The examiner did not 
find any abnormality of the left shoulder and x-ray studies 
were negative for fracture, dislocation, or significant 
degenerative changes.  The examiner diagnosed the veteran as 
having left shoulder pain.  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, as a lay person, he is not competent to establish a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

For VA purposes, pain in and of itself is not a disability 
without the underlying cause.  In this case, the underlying 
cause of the veteran's left shoulder pain has not been 
identified.  There must be evidence of the current existence 
of a claimed disability in order for service connection to be 
granted for that disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

Since there is no evidence which shows the veteran currently 
having a diagnosed chronic disability manifested by left 
shoulder pain, nor is there evidence to suggest that he 
incurred an injury or disease in service manifested by left 
shoulder pain, a basis upon which to grant service connection 
has not been presented.  Accordingly, the appeal is denied.

II.  Spine disability

Service medical records do not reflect any complaint, 
treatment, or diagnosis of a spine disability.  A January 
1986 examination report reflects that the veteran denied any 
history of a painful/trick shoulder, in addition to the 
conditions listed above.  The clinical evaluation of the 
spine was normal.

Private medical records, dated in July 2001, show that the 
veteran was evaluated for low back pain and right 
radiculopathy.  A follow-up examination, conducted in August 
2001, reflects that the low back pain had resolved.  In 
January 2002, the veteran was evaluated again for back pain.  
At this time, he reported a 10 to 15 year history of back 
pain.  The physician diagnosed the veteran as having a lumbar 
strain.

VA medical records, dated from March to August 2003, show 
that the veteran sought treatment for low back pain and 
reported having spasms.  He also stated that he had a 10 to 
15 year history of back pain.  X-ray studies revealed 
degenerative joint changes of the lumbar spine and signs of 
degenerative arthritis.

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, as a lay person, he is not competent to establish a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

While the veteran has maintained that the onset of his spine 
disability was between 1983 and 1988, the first documented 
treatment for any back problems was in July 2001, more than 
17 years following his service discharge.  Furthermore, as 
noted above, there is no indication that the veteran incurred 
an injury or disease during service manifested by a spine 
disability, and no competent evidence links current 
disability to service.  As such, a basis upon which to grant 
service connection has not been presented and the appeal is 
denied.



III  Kidney disability

Service medical records show that the veteran was 
hospitalized from October 7-28, 1980 for a right kidney 
anomaly (aberrant blood vessel).  During this period, he 
underwent surgical intervention, a pyeloplasty of the right 
kidney, to correct his condition.  This produced a 12 inch 
surgical scar, but no subsequent service records reflect any 
kidney dysfunction.  

Private medical records, dated from July 2001 to July 2003, 
do not reflect any complaint, treatment, or diagnosis of a 
kidney disability.

VA medical records, dated in April 2003, reflect the 
veteran's report of his past kidney surgery to his examining 
physician.  At that time, he indicated that he experienced 
some numbness in the right kidney area.  The examiner noted 
that the veteran had a well healed scar that extended from 
the right upper quadrant around to the back.  No other 
complaint, diagnosis, or treatment was noted.

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, as a lay person, he is not competent to establish a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The Board finds that there is no objective medical evidence 
that the veteran currently has a kidney disability.  As such, 
a basis upon which to grant service connection has not been 
presented and the appeal is denied.



ORDER

Service connection for a left shoulder condition is denied.

Service connection for a spine disability is denied.

Service connection for a kidney disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


